Title: Jean Luzac to John Adams: A Translation, 7 September 1780
From: Luzac, Jean
To: Adams, John


      
       Sir
       Leyden, 7 September 1780
      
      I received successively the Massachusetts Constitution, the three American papers, and the manuscript pamphlet that you were kind enough to send me. I am very sensible of the attention and confidence that you have repeatedly shown me and am honored by your approval of my work. The original edition of the constitution, with which you have favored me, I find infinitely agreeable and I plan to insert a French translation of it as soon as space permits. For the moment, the abundance of material, particularly from the arrival of the three mails from London, has forced me to postpone it. In the meantime, I have made use of the American papers and my only reason for not returning them today, with my thanks, is that I have found some additional pieces that I propose to copy and translate or summarize as soon as I am free to do so. With your permission, therefore, I would like to keep them until next week.
      I will then also have the honor to respond to you regarding the pamphlet. My multiple occupations have permitted me thus far only to peruse a portion of it. I wish to read it in its entirety with close attention in order (as you have had the goodness to request) to give you my fully informed opinion. From what I have seen, it is sensibly written and founded on principles that ought to be avowed by all friends of humanity.
      I am with respect and a perfect devotion, sir, your excellency’s most humble and most obedient servant,
      
       J: Luzac
      
     